KENNEDY, Circuit Judge,
dissenting.
I would reverse the hearing officer’s decision to set aside the second election. First, I disagree with the majority and would find that the hearing officer’s decision that the flyer distributed by Werthan was unlawful was not supported by substantial evidence. The flyer states, in its entirety:
We understand that PACE has tried to reach some of you at home, and may have bothered your families and children. We apologize for any inconvenience that these outsiders may cause you. Remember that you do not have to speak to them, you do not have to take their literature, and you do not have to be bothered by them. If you feel that you are being harassed, please let us know and we will do everything in our power to assist you. If they have already bothered you with their tactics at this point, when they are trying to impress you and win you over, imagine how bad it will be if you become contractually obligated to pay them to be your representative, and they no longer have to impress you.
The NLRB hearing officer determined that the flyer’s language was ambiguous, and as such, was unlawful. He relied on cases in which an employers’ communica*489tions to employees discussed harassment of employees by co-workers who supported the union. The cases on which he relied are easily distinguished.
In Manno Electric, Inc., the notice prepared and displayed by the employer stated: “If you are harassed, or in any way overly bothered by Union organizers or co-employees trying to get you to sign cards or go to meetings, please contact me at once.” 321 NLRB 278, 286, 1996 WL 276357 (1996), aff'd without op., 127 F.3d 34, 1997 WL 589264 (5th Cir.1997) (emphasis added). Similarly, in Nashville Plastic Products, the employer “requested employees who were ‘bothered’ or ‘harassed’ by other employees advocating the Union to report it to management.” 313 NLRB 462, 462, 1993 WL 501806 (1993) (emphasis added). In Hawkins-Hawkins Co., the employer also told employees that if they felt harassed by supporters of the Union, they should inform management, who would then, take care of it.” 289 NLRB 1423, 1423, 1988 WL 213883 (1988) (emphasis added). The NLRB’s concern in cases where an employer warns employees about union activities, either verbally or by notice, is “the potential dual effect of encouraging employees to identify union supporters based on the employees’ subjective view of harassment and discouraging employees from engaging in protected activities.” Id.
The concern stated in Hawkins-Hawkins is not a concern in the present case. The flyer does not refer to co-workers or employees at all. Instead, the flyer refers to PACE and to activity that occurs off-site. The flyer is straightforward and is within the bounds of acceptable conduct. Accordingly, I would reverse the hearing officer’s decision to set aside the second election on this ground.
Second, I disagree with the majority and would find that the NLRB hearing officer’s decision to set aside the second election was not supported by substantial evidence with respect to his finding that Werthan’s preparation of the Excelsior list was unlawful. On review, the NLRB hearing officer found that fourteen employees who were included on the list were supervisors and should not have been on the list. The hearing officer notes that the NLRB order granting Werthan’s request for review provided that nine individuals, who had been found by the Regional Director to be supervisors, should vote subject to challenge. However, the hearing officer states that the order does not justify Werthan’s placing five additional supervisors on the list, nor does it relieve Werthan of the responsibility for placing twenty-three other ineligible employees on the list. Id. The hearing officer reached this conclusion after determining that James Packer, the Director of Human Resources, was not credible when he testified that the additional names were placed on the list for the following reasons: (1) he directed Sheila Lay, his assistant, to prepare the list pursuant to the NLRB order; (2) he verified that customer services employees were not on the list; (3) he believed that the NLRB order directing Werthan to place nine supervisors on the list, subject to challenge, meant that other supervisors should be placed on the list as well; and, (4) after receiving a letter from PACE’s Nashville Resident Officer, which named sixty individuals on the list who PACE intended to challenge, he did not review or amend the list because he did not know the list could be altered once it had been submitted to the NLRB.
The hearing officer also found the testimony of Terri Barry, Werthan’s Human Resources Manager, to be credible. The hearing officer stated he used this credibility finding to discredit Packer to the extent that his testimony conflicted with *490Barry’s. Specifically, Barry testified that, despite her stated position that she could not and would not vote, various Werthan managers, including Packer, told her to vote anyway. Consequently, the hearing officer found that Werthan “entered into a deliberate scheme to ‘pack the voting unit’ and to ‘pad the Excelsior list’ with the specific intention of diluting the Union’s strength.” Notably, however, Barry was not named on the Excelsior list, nor does her testimony contradict Packer’s stated reasons for placing the names on the list.
The hearing officer relied on Maxi Mart, 246 NLRB 1151 (1979) and Trend Construction Corporation, 263 NLRB 295, 1982 WL 23844 (1982), in support of his conclusion. In Maxi Mart, the NLRB found that the employer, a retail grocer, “packed the unit” with meat department employees “in an effort to expand the size of the voting unit in order to insure that the ballots of bona fide employees would be sufficiently diluted so their desire for union representation would be frustrated.” 246 NLRB at 1160. However, Maxi Mart does not involve a challenged Excelsior list, nor does it support the hearing officer’s conclusion in the case at bar that Werthan “packed the unit.” In this case, the NLRB ordered that nine supervisors should be placed on the list and should vote, subject to challenge. Werthan complied, but also included additional supervisors who it deemed were “production support” and had a community of interest with the unit. In Maxi Mart, the employer actually hired and moved employees into the meat department contrary to the needs of the department. There is no allegation in this case that Werthan hired employees or moved employees into different positions so as to increase the size of the voting unit and, thus, possibly dilute the voting strength of bona fide unit members. As a result, Maxi Mart is distinguishable and does not support the hearing officer’s conclusion.
The other case relied on by the hearing officer, Trend Construction, is similar to Maxi Mart, In Trend Construction, the NLRB found that the employer offered and paid new employees a special benefit to accept employment within the voting unit and employed them for the purpose of increasing the unit size and, thus, diluting the strength and frustrating the efforts of those employees who were in favor of union representation. 263 NRLB at 299. As with Maxi Mart, Trend Construction does not involve an Excelsior list, nor does it support the hearing officer’s conclusion that Werthan’s conduct in preparing the list violated §§ 8(a)(1) or (3) of the Act. Id.
In the present case, the hearing officer concluded that when legitimate voters appear at the polls only to see supervisors also in line to vote, the legitimate voters may conclude that selecting a collective bargaining representative is futile. This, he concludes, constitutes an unfair labor practice. His conclusion, while supported by some evidence, is not supported by substantial evidence. Nor is his conclusion supported by law relevant to the facts of this case.
An Excelsior list is a list of eligible voting employees that an employer must provide to the union, including the addresses and phone numbers for each eligible employee so that each may be contacted by the union. Excelsior Underwear, 156 NLRB 1236, 1239-40, 1966 WL 18282 (1966). The purpose of an Excelsior list is to provide employees “an effective opportunity to hear arguments concerning representation.” Id. at 1240. In Women in Crisis Counseling & Assistance, the NLRB discussed the purpose of an Excelsior list:
It is well settled that the Excelsior rule will not be applied mechanically. In determining whether an employer has substantially complied with the rule, the *491Board has consistently viewed the omission of names as more serious than inaccuracies in addresses. This distinction derives from a consideration of the policies underlying the Excelsior rule. The Board devised that rule for two basic purposes: (1) to insure an informed electorate by affording all parties an equal opportunity to communicate with eligible employees, and (2) to expedite the resolution of questions of representation by minimizing challenges based solely on lack of knowledge as to the voter’s identity.
312 NLRB 589, 589, 1993 WL 405066 (1993) (internal citations omitted).
In the present case, Werthan included employees on the Excelsior list who were later challenged and excluded from the bargaining unit. Based on the record, the purposes of the list were not thwarted by Werthan’s overly-inclusive list. Only five additional supervisors were added, and they were undistinguishable from the nine authorized by the NLRB to vote. The remaining persons were clerical employees, some part of whose work interacted with unit employees.
Women in Crisis Counseling & Assistance also discussed the importance of ascertaining the employer’s intent in providing the union with an inaccurate list: “In addition, the Board may set aside an election because of an insubstantial failure to comply with the Excelsior rule if the employer has been grossly negligent or acted in bad faith in providing inaccurate addresses.” Id. In this case, the hearing officer found that Werthan provided its most accurate employee contact information to PACE, thus it had not been grossly negligent. The hearing officer, however, found that Werthan acted in bad faith by “enter[ing] into a deliberate scheme to ‘pack the voting unit’ and to ‘pad the Excelsior list’ with the specific intention of diluting the Union’s strength.”
Recently, the Sixth Circuit, in NLRB v. V & S Schuler Engineering, Inc., held that: “When preelection conduct is claimed to have made a representation election unfair, the party seeking to overturn the election must show that unlawful acts interfered with employees’ free choice and significantly affected the election results. The objector must show that the misconduct tended to prevent a fair election.” 309 F.3d 362, 368 (6th Cir.2002)(citing Harborside Healthcare, Inc. v. NLRB, 230 F.3d 206, 209 (6th Cir.2000)). In this case, PACE made no showing and the hearing officer made no finding that the overly-inclusive Excelsior list interfered with Werthan employees’ free choice and significantly affected the election votes. While Werthan employees voted against representation in the first two elections that were set aside, I cannot draw an inference that the voting was affected by the inclusion of employees on the list who were not eligible to vote or who voted subject to challenge. The nine supervisors that the NLRB ordered to vote subject to challenge were rightfully present to vote. Without testimony or other evidence that the presence of additional supervisors or other ineligible voters had a chilling effect on eligible voters or made them feel that seeking representation was futile, I cannot agree that there is evidence supporting the hearing officer’s conclusory finding.
Based on the foregoing analysis, the hearing officer’s determination that the second election should be set aside due to (1) an unlawful flyer and (2) an overly inclusive Excelsior list was not supported by substantial evidence and should be reversed. For these reasons, I respectfully dissent.